               Case 5:21-cv-00518 Document 1 Filed 06/02/21 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

 CARL QUAST,                                         §
      Plaintiff,                                     §
                                                     §        CIVIL CASE NO. 5:21-cv-00518
 v.                                                  §          JURY TRIAL DEMANDED
                                                     §
 LOWES HOME CENTER,                                  §
     Defendant.                                      §



                           DEFENDANT LOWES HOME CENTER’S
                                (incorrectly named and an improper party)
                                        NOTICE OF REMOVAL


        Pursuant to 28 U.S.C. § 1441, LOWES HOME CENTER (incorrectly named and an

improper party)    (hereinafter “LOWES”) removes to this Court, the state court action

described in Paragraph 1 below. Pursuant to 28 U.S.C. § 1446(a), LOWES sets forth

the following "short and plain statement of the grounds for removal."

                                              I.
                                       THE REMOVED CASE

        1.       The removed case is a civil action filed in the 25th Judicial District Court

of Guadalupe County, Texas, on May 3, 2021, styled Carl Quast v. Lowes Home

Center, under Cause No. 21-0932-CV-E (the “State Court Action”).

                                      II.
                         DOCUMENTS FROM REMOVED ACTION

        2.       Pursuant to FEDERAL RULE                OF   CIVIL PROCEDURE 81 and 28 U.S.C. §

1446(a), LOWES attaches the following documents to this Notice of Removal:




QUAST/ DEFENDANT LOWES HOME CENTER’S (incorrectly named and an improper party)   P a g e |1
NOTICE OF REMOVAL
DOC# 7649632 / 10091.00191
               Case 5:21-cv-00518 Document 1 Filed 06/02/21 Page 2 of 6




             (a)      A list of all parties in the case, their party type and current status;

             (b)      a civil cover sheet and certified copy of the state court docket sheet;
                      a copy of all pleadings that assert causes of action (e.g., complaints,
                      amended complaints, supplemental complaints, petitions, counter-
                      claims, cross-actions, third party actions, interventions, etc.); all
                      answers to such pleadings and a copy of all process and orders served
                      upon the party removing the case to this court, as required by 28
                      U.S.C. § 1446(a);

             (c)      a complete list of attorneys involved in the action being removed,
                      including each attorney's bar number, address, telephone number
                      and party or parties represented by him/her;

             (d)      A record of which parties have requested trial by jury; and

             (e)      The name and address of the court from which the case is being
                      removed.

                                           III.
                                     REMOVAL PROCEDURE

        3.         Except as otherwise expressly provided by Act of Congress, any civil

action brought in a state court of which the district courts of the United States have

original jurisdiction may be removed to the United States District Courts for the

district and division embracing the place where the action is pending. 28 U.S.C. §

1441. The San Antonio Division of the Western District Court of Texas is the United

States district and division embracing Guadalupe County, Texas, and the county in

which the State Court Action is pending.

        4.         Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process,

pleadings and orders in the State Court Action as of the date of this pleading are

attached hereto as Exhibit "B" and incorporated herein for all purposes.




QUAST/ DEFENDANT LOWES HOME CENTER’S (incorrectly named and an improper party)   P a g e |2
NOTICE OF REMOVAL
DOC# 7649632 / 10091.00191
               Case 5:21-cv-00518 Document 1 Filed 06/02/21 Page 3 of 6




        5.       Defendant will promptly give all parties written notice of the filing of

this Notice of Removal and will promptly file a copy of this Notice of Removal with

the Clerk of the 25th Judicial District Court, of Guadalupe County, Texas, where the

State Court Action is currently pending.

                                             IV.
                                       REMOVAL IS TIMELY

        6.       According to the State Court Action file, LOWES was served with a copy

of Plaintiff's Original Petition ("Petition") on May 5, 2021, via personal service.

        7.       Since the thirtieth day after service of the Petition on LOWES falls on

June 4, 2021, this Notice of Removal is being timely filed within the time limits

specified in 28 U.S.C. § 1446(b).

                                                 V.
                                         VENUE IS PROPER

        8.       The United States District Court for the Western District of Texas – San

Antonio Division, is the proper venue for removal of the State Court Action pursuant

to 28 U.S.C. § 1441(a) because the 25th Judicial District Court of Guadalupe County,

Texas, is located within the jurisdiction of the United States District Court for the

Western District of Texas – San Antonio Division.

                                         VI.
                           DIVERSITY OF CITIZENSHIP EXISTS

        9.       This is a civil action relating to a negligence claim that falls under the

Court's original jurisdiction pursuant to 28 U.S.C. § 1332 and is one that may be

removed to this Court based on diversity of citizenship in accordance with 28 U.S.C.

§§ 1441 and 1446.

QUAST/ DEFENDANT LOWES HOME CENTER’S (incorrectly named and an improper party)   P a g e |3
NOTICE OF REMOVAL
DOC# 7649632 / 10091.00191
                    Case 5:21-cv-00518 Document 1 Filed 06/02/21 Page 4 of 6




            10.       As admitted in the Petition, Plaintiff is a resident of Guadalupe County,

Texas and is domiciled there. 1

            11.       LOWES HOME CENTER, is incorrectly named because it is a non-existent

entity and is thus an improper party to this lawsuit. The correct legal name is Lowe’s

Home Centers, LLC, which is a foreign Limited Liability Company organized and

existing under the laws of the State of North Carolina. The Limited Liability

Company is comprised of six managing members, Akinjide Falaki who is domiciled

in and a resident of the State of North Carolina; David R. Green, who is domiciled in

and a resident of the State of North Carolina; Beth R. MacDonald who is domiciled

in and a resident of the State of North Carolina, Tiffany L. Mason, who is domiciled

in and is a resident of the State of North Carolina; Brandon J. Sink, who is domiciled

in and a resident of the State of North Carolina, and Gary White, who is domiciled in

and a resident of the State of North Carolina. Additionally, LOWES principal office is

located at 1605 Curtis Bridge Road in Wilkesboro, North Carolina 28687. Pursuant

to 28 U.S.C. § 1332(c)(1), LOWES is not a citizen of the State of Texas.

            12.       Because the Plaintiff is a resident of the State of Texas and Defendant

LOWE’S HOME CENTERS, LLC, the proper name of the named Defendant and all of its

members are residents of the State of North Carolina, complete diversity of

citizenship exists pursuant to 28 U.S.C. § 1332.




1
    Id. Plaintiff's Original Petition at p. 1, ¶ 1.

QUAST/ DEFENDANT LOWES HOME CENTER’S (incorrectly named and an improper party)   P a g e |4
NOTICE OF REMOVAL
DOC# 7649632 / 10091.00191
                 Case 5:21-cv-00518 Document 1 Filed 06/02/21 Page 5 of 6




                               VII.
        THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

          13.      Plaintiff alleges in her Petition that he seeks “monetary relief over Two

Hundred Thousand and 00/100 Dollars ($200,000.00) but not more than Five Million

and 00/100 Dollars ($5,000,000.00).” 2

          14.      Based on the aforementioned facts, the State Court Action may be

removed to this Court by LOWES in accordance with the provisions of 28 U.S.C. §

1441(a) because: (i) this is a civil action pending within the jurisdiction of the United

States District Court for the Western District of Texas; (ii) this action is between

citizens of different states; and (iii) the amount in controversy as specifically pled by

the Plaintiff, exceeds $75,000, exclusive of interest and costs.

                                             VIII.
                                  FILING OF REMOVAL PAPERS

          15.      Pursuant to 28 U.S.C. § 1446(d), LOWES is providing written notice of

the filing of this Notice of Removal to all counsel of record and is filing a copy of this

Notice with the Clerk of the 25th Judicial District Court of Guadalupe County, Texas,

in which this action was originally commenced.

                                                   IX.
                                               CONCLUSION

          16.      LOWES HOME CENTER (incorrectly named and an improper party) hereby

removes the above-captioned action from the 25th Judicial District Court of

Guadalupe County, Texas, and requests that further proceedings be conducted in the




2   See, "Plaintiff's Original Petition" p. 5, ¶ 18.

QUAST/ DEFENDANT LOWES HOME CENTER’S (incorrectly named and an improper party)   P a g e |5
NOTICE OF REMOVAL
DOC# 7649632 / 10091.00191
               Case 5:21-cv-00518 Document 1 Filed 06/02/21 Page 6 of 6




United States District Court for the Western District of Texas – Guadalupe Division,

as provided by law.

                                                    Respectfully submitted,

                                                    MAYER LLP
                                                    750 North Saint Paul Street, Suite 700
                                                    Dallas, Texas 75201
                                                    214.379.6900 / 214.379.6939

                                                    By: /s/ Zach T. Mayer
                                                         Zach T. Mayer
                                                         State Bar No. 24013118
                                                         E-Mail: zmayer@mayerllp.com
                                                         Robin R. Gant
                                                         State Bar No. 24069754
                                                         E-Mail: rgant@mayerllp.com

                                                    ATTORNEYS FOR DEFENDANT
                                                    LOWES HOME CENTER
                                                    (incorrectly named and an improper party)


                                    CERTIFICATE OF SERVICE

       The undersigned does hereby certify that on June 2, 2021, the foregoing Notice
of Removal was electronically filed, as required by the United States District Court
for the Western District of Texas, using the Court’s CM/ECF filing system, which will
provide notice and a copy of this document, with attachments, to the following, who
are indicated to be registered ECF filers in the United States District Court for the
Western District of Texas:

                                                            ☐E-MAIL (smillerbrewer-svc@thomasjhenrylaw.com)
              Shakila Miller-Brewer                         ☐HAND DELIVERY
         LAW OFFICES OF THOMAS J. HENRY                     ☐FACSIMILE
      5711 University Heights Blvd., Suite 101
                                                            ☐OVERNIGHT MAIL
            San Antonio, Texas 78246
                                                            ☐REGULAR, FIRST CLASS MAIL
                   Counsel for Plaintiff                    ☒CM/ECF
                                                            ☐CERTIFIED MAIL/RETURN RECEIPT REQUESTED


                                                             /s/ Zach T. Mayer
                                                                 Zach T. Mayer


QUAST/ DEFENDANT LOWES HOME CENTER’S (incorrectly named and an improper party)    P a g e |6
NOTICE OF REMOVAL
DOC# 7649632 / 10091.00191
